Citation Nr: 1210703	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


-REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The appellant served in the Navy Reserves from July 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

The Board acknowledges that, during the pendency of this appeal, the RO issued a May 2008 rating decision denying service connection for blurred vision and bilateral foot bunions.  Although the appellant filed a notice of disagreement with that rating action, she did not perfect a timely appeal in response to the statement of the case.  Consequently, the Board finds that it does not have jurisdiction over the issues addressed in that November 2009 statement of the case.  Moreover, the Board finds that, while the appellant has submitted an October 2010 written request for an additional copy of that statement of the case, the time period for appealing the issues presented therein has now expired.  Therefore, the appellant's written request most closely approximates an informal claim to reopen based on new and material evidence.  38 C.F.R. § 3.155(a) (2011).  That informal claim has not yet been adjudicated in the first instance and is referred to the RO for appropriate action.

The appellant has also submitted a written request for records from her claims folder.  However, as noted in November 2010 correspondence from the Board's Privacy Officer, such requests must be made with specificity and be accompanied by a signature.  Accordingly, as the appellant has not yet specified the particular records she wants to receive, nor amended her request with a signature, the Board finds that further action in response to that request is not required at this time.  


FINDING OF FACT

The preponderance of the evidence shows that the appellant's low back disorder (osteoarthritis of the lumbar spine with low back pain and right-sided sciatica) is not related to any period of active duty, active duty training, or inactive duty training, or to any incident therein.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).

When no preexisting condition is noted at the time an appellant enters service, the presumption of soundness arises and she is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the appellant's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & 2011); 38 C.F.R. § 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Inactive duty training is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002 & 2011); 38 C.F.R. § 3.6(d) (2011).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & 2011).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. §  3.6 (2011).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board observes that the report of the appellant's March 2000 Reserve service entrance examination is negative for any complaints or clinical findings of low back problems.  Nevertheless, the Board finds that the presumption of soundness does not attach.  That is because the appellant has not been shown to have entered active service at the time of her initial examination.  38 C.F.R. § 3.304 (2011); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Significantly, the appellant does not contend that her current low back problems had their onset in service.  Rather, she concedes that she injured her lumbar spine in the course of her civilian employment.  Nevertheless, she maintains that her ensuing low back pain and related symptoms were exacerbated by one or more periods of inactive duty training in the Reserves.

The appellant's account of a civilian low back injury is corroborated by her Reserve service medical records.  Specifically, those records show that, in August 2004, she fell and injured her sacroiliac joint while on duty as a civilian police officer.  Despite receiving extensive outpatient therapy, the appellant continued to experience chronic low back pain and related symptoms.  The severity of those symptoms led her to seek and obtain worker's compensation benefits from her civilian employer.  She collected those benefits for several months before returning to her civilian occupation in January 2005.  At that time, the appellant was also placed on a temporary disability profile in the Reserves.  She was later assigned to Medical Retention Review-Drill Status, a designation that exempted her from any inactive duty training exercises that exceeded the light-duty recommendations of her physician and the Navy Medical Department.  

Subsequent Reserve service medical records show that, on examination in December 2005, the appellant complained of chronic low back pain and right-sided sciatica.  Significantly, her symptoms were found to be productive of limitation of flexion and extension in the lower right extremity .  Based on the results of that clinical evaluation, the appellant was referred for a Medical Evaluation Board assessment regarding her fitness for Reserve duty.  She was ultimately afforded an honorable discharge for reasons of physical disability.

The record thereafter shows that the appellant has continued to suffer from chronic lower back problems, which have been found to support a diagnosis of osteoarthritis of the lumbar spine with right-sided sciatica.  Additionally, the record shows that the Veteran's overall low back symptoms worsened to the point that she is no longer able to work as a police officer.  The appellant has been awarded disability benefits through a December 2006 decision issued by the Social Security Administration (SSA).  Although that decision references the appellant's low back problems, it makes no mention of a link between those problems and any period of qualifying active service.  Even if such a nexus were established, the SSA decision would be insufficient, standing alone, to grant the appellant's service connection claim.  Indeed, while a favorable SSA opinion constitutes probative evidence with respect to a claim for VA benefits, that determination is not dispositive or binding since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Significantly, the appellant has not submitted any other evidence to support her contentions that her current low back problems are etiologically related to one or more periods of qualifying active service.  On the contrary, while she testified at a September 2009 Decision Review Officer hearing that her symptoms had worsened beyond their natural progression during an inactive duty training exercise, she did not respond to the RO's subsequent requests for corroborating medical opinion evidence.  Nor did she submit any information that would enable VA to obtain such evidence on her behalf.  Consequently, any additional evidence that might have been elicited in support of the claim has not been not obtained because of her inability or unwillingness to cooperate.  The Board reminds the appellant that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

After careful review, the Board concludes that the evidence of record weighs against a finding that the appellant's current low back problems were caused or aggravated during a period of qualifying active duty.  Her Reserve and post-service service medical records clearly indicate that she injured her back in the course of her civilian employment.  Conversely, those records do not show that any back problems arose or worsened during a period of inactive duty training, as the appellant now maintains.  Nor do those records show that her symptoms are otherwise related to any aspect of her Navy service.  In the absence of any other competent evidence linking the appellant's current symptoms to a period of qualifying active service, the Board finds it unnecessary to remand the claim for a VA examination and nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the Board finds that the appellant did not serve on active duty for period of at least 90 days and, thus, is not entitled to service connection on a presumptive basis.  38 U.S.C.A. §§ 1112 1137 (West 2002); 38 C.F.R. §§ 3.307 3.309 (2011).

Similarly, the appellant is not entitled to service connection on a direct basis as the competent evidence fails to establish a continuity of low back symptoms since service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nor does that evidence otherwise demonstrate a nexus between the appellant's current complaints and any period of qualifying active service.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the only nexus apparent from the record exists between the appellant's low back problems and her civilian employment, rather than any period of service.  

The Board recognizes that the appellant herself believes that her current low back disorder was permanently aggravated by the inactive duty training exercises she was required to perform in the Reserves.  While a lay person, the appellant is competent to report symptoms of worsening low back pain, which are within the realm of her experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, her statements are considered credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, the appellant has not demonstrated that she has the requisite clinical expertise to diagnose her current low back symptoms or to render an opinion as to their etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, her statements, standing alone, are insufficient to establish that those symptoms were aggravated by a period of inactive duty training or by any other aspect of her qualifying active service.

In sum, the Board finds that the preponderance of the probative evidence shows that the Veteran's current low back problems are unrelated to her active service or to any incident or disability incurred therein.  As the preponderance of the evidence is therefore against the Veteran's claim for service connection for a low back disability, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006 and January 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2009 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  An examination is not needed because the evidence does not show any event, injury, or disease in service, nor does the evidence show any nexus between the back complaints and service.  38 C.F.R. § 3.159 (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


